DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Drew J. Schulte on 05/14/2021.

1.	(Currently Amended) A system for obtaining user parameters of e-commerce users to auto complete checkout forms, the system comprising:
one or more memory devices storing instructions; and
one or more processors configured to execute the instructions to:
monitor user interactions of a user with a merchant website on a user device;
determine an intent to purchase one or more items based of the monitoring; 
determine an unfilled template of a checkout form associated with the merchant website based on previously stored website information, wherein the unfilled template of the checkout form comprises a plurality of checkout form fields;  

apply a machine learning algorithm, trained to assign accuracy scores to identified autofill recommendations, to predict a geolocation of the user device by:
performing a reverse lookup of the IP address of the user device to identify a routing device through which the IP address was routed; and 
identifying the geolocation based on a location of the routing device; 
identify an autofill recommendation for at least one of the plurality of checkout form fields based on the geolocation and assign an accuracy score to the autofill recommendation based on a comparison of the geolocation with information manually populated in another of the plurality of checkout form fields;
determine if the accuracy score associated with the autofill recommendation for the at least one of the plurality of checkout form fields exceeds a first threshold value;
generate and present in the user device, the autofill recommendation associated with the at least one of the plurality of checkout form fields based on the geolocation, when the determination indicates that the accuracy score associated with the autofill recommendation associated with the at least one of the plurality of checkout form fields exceeds the first threshold value; and
an [[the]] input received.

2.	(Currently Amended) The system of claim 1, wherein the intent to purchase the one or more items includes adding the one or more items in a shopping cart of the merchant website.

3.	(Canceled)

4.	(Canceled)

5.	(Original) The system of claim 1, the one or more processors being further configured to execute instructions to:
include the at least one of the plurality of checkout form fields in a first list stored in a database, when it is determined that the accuracy score associated with the at least one of the plurality of checkout form fields does not exceed the first threshold value.

6.	(Currently Amended) The system of claim 1, the one or more processors being further configured to execute instructions to:
include the autofill recommendation of the at least one of the plurality of checkout form fields to update the unfilled template of the checkout form, when the a [[the]] second threshold value.

7.	(Currently Amended) The system of claim 6, the one or more processors being further configured to execute instructions to:
storing the the at least one of the plurality of checkout form fields in the database.

8.	(Currently Amended) A computer implemented method for obtaining user parameters of e-commerce users to auto complete checkout forms, the method comprising:
monitoring user interactions of a user with a merchant website on a user device;
determining an intent to purchase one or more items based of the monitoring; 
determining an unfilled template of a checkout form associated with the merchant website based on previously stored website information, wherein the unfilled template of the checkout form comprises a plurality of checkout form fields;  
determining one or more user parameters associated with the user device, wherein the one or more user parameters includes an IP address of the user device;
applying a machine learning algorithm, trained to assign accuracy scores to identified autofill recommendations, to predict a geolocation of the user device by:
performing a reverse lookup of the IP address of the user device to identify a routing device through which the IP address was routed; and 

identifying an autofill recommendation for at least one of the plurality of checkout form fields based on the geolocation and assigning an accuracy score to the autofill recommendation based on a comparison of the geolocation with information manually populated in another of the plurality of checkout form fields;
determining if the accuracy score associated with the autofill recommendation for the at least one of the plurality of checkout form fields exceeds a first threshold value;
generating and presenting in the user device, the autofill recommendation associated with the at least one of the plurality of checkout form fields based on the geolocation, when the determination indicates that the accuracy score associated with the autofill recommendation associated with the at least one of the plurality of checkout form fields exceeds the first threshold value; and
auto filling the at least one of the plurality of checkout form fields based on the geolocation in the unfilled template of the checkout form based on an [[the]] input received.

9.	(Currently Amended) The method of claim 8, wherein determining the intent to purchase the one or more items includes determining that the one or more items are added in a shopping cart of the merchant website.

10.	(Canceled)

11.	(Canceled)

12.	(Original) The method of claim 8, further comprising:
including the at least one of the plurality of checkout form fields in a first list stored in a database, when it is determined that the accuracy score associated with the at least one of the plurality of checkout form fields does not exceed the first threshold value.

13.	(Currently Amended) The method of claim 8, further comprising:
including the autofill recommendation of the at least one of the plurality of checkout form fields to update the unfilled template of the checkout form, when it is determined that the accuracy score associated with the at least one of the plurality of checkout form fields does exceed [[the]] a second threshold value.

14.	(Currently Amended) The method of claim 13, further comprising:
storing the the at least one of the plurality of checkout form fields in the database.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions executable by one or more processors to perform operations for obtaining user parameters of e-commerce users to auto complete checkout forms, the operations comprising:
monitoring user interactions of a user with a merchant website on a user device;
determining an intent to purchase one or more items based of the monitoring; 

determining one or more user parameters associated with the user device, wherein the one or more user parameters includes an IP address of the user device;
applying a machine learning algorithm, trained to assign accuracy scores to identified autofill recommendations, to predict a geolocation of the user device by:
 	performing a reverse lookup of the IP address of the user device to identify a routing device through which the IP address was routed; and 
 	identifying the geolocation based on a location of the routing device; 
identifying an autofill recommendation for at least one of the plurality of checkout form fields based on the geolocation and assigning an accuracy score to the autofill recommendation based on a comparison of the geolocation with information manually populated in another of the plurality of checkout form fields;
determining if the accuracy score associated with the autofill recommendation for the at least one of the plurality of checkout form fields exceeds a first threshold value;
generating and presenting in the user device, the autofill recommendation associated with the at least one of the plurality of checkout form fields based on the geolocation, when the determination indicates that the accuracy score associated with the autofill recommendation associated with the at least one of the plurality of checkout form fields exceeds the first threshold value; and
an [[the]] input received.

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein determining the intent to purchase the one or more items includes determining that the one or more items are added in a shopping cart of the merchant website.

17.	(Canceled)

18.	(Canceled)

19.	(Original) The non-transitory computer-readable medium of claim 15, the operations further comprising:
including the at least one of the plurality of checkout form fields in a first list stored in a database, when it is determined that the accuracy score associated with the at least one of the plurality of checkout form fields does not exceed the first threshold value.

20.	(Currently Amended) The non-transitory computer-readable medium of claim 15, the operations further comprising:
the at least one of the plurality of checkout form fields to update the unfilled template of the checkout form, when it is determined that the accuracy score associated with the at least one of the plurality of checkout form fields does exceed a [[the]] second threshold value.

References Cited
In the present application, claims 1-2, 5-9, 12-16, 19-20 are allowed.
The most relevant prior art of record includes US Pub. No. 20190286671 A1, CN 110866380 A (Foreign Reference), and Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684